                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF KENTUCKY
                                                          NORTHERN DIVISION
                                                              (at Covington)

    UNITED STATES OF AMERICA,                                              )
                                                                           )
                   Plaintiff,                                              )   Criminal Action No. 2: 08-069-DCR
                                                                           )
    V.                                                                     )
                                                                           )
    PRESTON ELLIOTT BELL, JR.,                                             )     MEMORANDUM OPINION
                                                                           )         AND ORDER
                   Defendant.                                              )

                                                               *** *** *** ***

              Defendant Preston Bell pleaded guilty in February 2009 to conspiring to distribute and

possessing with the intent to distribute fifty grams or more of cocaine base (crack cocaine) in

violation of 21 U.S.C. §§ 846 and 841(a)(1). [Record No. 37] He was subsequently sentenced

to a 152-month term of imprisonment, to be followed by 10 years of supervised release.

[Record No. 61] The United States Sentencing Commission has identified Bell as potentially

eligible for a sentence reduction under the First Step Act of 2018 (“2018 Act”).1 The United

States Probation Office prepared an analysis regarding the First Step Act’s impact on Bell’s

sentence pursuant to General Order 19-5. Having reviewed the record and Probation’s

analysis, the Court concludes that a sentence reduction pursuant to the 2018 Act is not

appropriate.

              Bell pleaded guilty to count 1 of the indictment, charging him with conspiring to

distribute and possessing with intent to distribute fifty grams or more of cocaine base. He was


                                                            
1
 The Bureau of Prison’s inmate locator service list Bell’s scheduled release date as: June 22,
2019. (See https://www.bop.gov/inmateloc/; last visited May 1, 2019.)
                                                                     ‐1-
 
subject to a statutory mandatory minimum sentence of 20 years and a maximum of life based

on his prior conviction for a felony drug offense and the quantity of crack cocaine involved in

the offense. 21 U.S.C. § 841(b)(1)(A)(iii) (Effective: July 27, 2006 to Apr. 14, 2009). Bell’s

criminal history includes convictions for home invasion and controlled substance

delivery/manufacture which resulted in Bell being classified as a career offender under Section

4B1.1 of the United States Sentencing Guidelines (“U.S.S.G.”).

       Bell was responsible for between 50 and 150 grams of cocaine base, resulting in a base

offense level of 30 under U.S.S.G. § 2D1.1. But because he was classified as a career offender

and the statutory maximum for the offense was life, he was assigned an offense level of 37

under U.S.S.G. § 4B1.1. Bell received a 3-level adjustment for acceptance of responsibility,

resulting in a total offense level of 34. Further, his past convictions led to a criminal history

score of 13, resulting in a criminal history category of VI. Even if Bell’s criminal history

category was not initially VI, it was determined that he was a career offender within the

meaning of U.S.S.G. § 4B1.1, and a career offender’s criminal history category in every case

is a category VI. See U.S.S.G. § 4B1.1(b) (2009). Bell’s total offense level and criminal

history category resulted in an advisory guidelines range of 262-327 months’ imprisonment.

       The Court sentenced Bell below the guidelines range and statutory minimum pursuant

to a 5K1.1 motion and 18 U.S.C. § 3553(e). Ultimately, the Court concluded that a sentence

of 152 months was sufficient, but not greater than necessary, to serve the purposes of 18 U.S.C.

§ 3553(a).

       The Fair Sentencing Act of 2010 (“FSA”) effectively increased the quantity of cocaine

base needed to trigger mandatory minimum sentences under 21 U.S.C. § 841(b). Pub. L. No.

111-220. After the enactment of the FSA, a quantity of cocaine base between 28 grams and
                                               ‐2-
 
280 grams results in a mandatory minimum sentence of 10 years if the defendant had a prior

conviction for a felony drug offense. 21 U.S.C. § 841(b)(1)(B) (effective Aug. 3, 2010 to Dec.

20, 2018). The FSA was not previously retroactive, but the 2018 Act signed into law on

December 21, 2018, permits courts to apply the FSA retroactively to reduce the sentences of

defendants convicted of certain crack cocaine offenses. Pub. L. No. 115-391. Pursuant to the

retroactive application of the FSA, Bell’s mandatory minimum would decrease to 10 years,

but the statutory maximum remains a term of life imprisonment.

       While Bell pleaded guilty to a violation of 21 U.S.C. § 841(a), he was sentenced as a

career offender under U.S.S.G. § 4B1.1. Therefore, even if Bell was sentenced pursuant to the

FSA, his guideline range would not change because offense levels under U.S.S.G. § 4B1.1 are

driven by the statutory maximum sentence. The statutory maximum is still life in prison, so

Bell’s offense level remains 37.     Applying the three-level reduction for acceptance of

responsibility would lead to a total offense level of 34. Additionally, his criminal history

category remains VI, so the appropriate guidelines range pursuant to the FSA would be 262 to

327 months of imprisonment. Accordingly, although 152 months is above the applicable

statutory mandatory minimum sentence pursuant to the FSA, it is below the advisory

guidelines range. More importantly, it remains the minimum term of imprisonment that is

sufficient, but not greater than necessary, to promote the purposes of 18 U.S.C. § 3553(a).

Finally, even though Bell was sentenced to a term of supervised release of 10 years and the

minimum term has been reduced to 8 years pursuant to the FSA, 10 years remains the minimum

term of supervision that will serve the purposes of 18 U.S.C. § 3553(a).

       Based upon the foregoing, it is hereby



                                                ‐3-
 
       ORDERED that a sentence reduction under the First Step Act of 2018 is not

appropriate for Defendant Preston Bell. The Clerk of the Court is directed to forward a copy

of this Memorandum Opinion and Order to the defendant at his current location: (Register

Number: 11892-032) RRM Raleigh, P.O. Box 7000, Old NC 75 Highway, Butner, North

Carolina 27509.

       Dated: May 1, 2019.




                                            ‐4-
 
